DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of a system to determine an order among blocks in a blockchain in the reply filed on 03 August 2022 is acknowledged.  The traversal with respect to inventions II and IV on the ground(s) that no additional searching in any other classes or subclasses is necessary or required to accurately determine the patentability of the after performing the search of the claims of Invention I.  This is not found persuasive with respect to Inventions II and IV. 
Independent claim 21 of Invention IV comprises the key claim element of using a communication protocol involving at least a plurality of listening stations to determine a next block to put onto the blockchain without the need for proof of work or proof of stake. 
Also, with consideration of the applicant’s request and further consideration, the Examiner rescinds the restriction requirement for Invention II, claims 5-17 and Invention VII, claim 24.  

Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03 August 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman US 2020/0028908.
As to claim 1, Coleman teaches a system to determine an order among blocks in a blockchain (figures 5, 6 and 9, paragraph 0052 and 0068, satellite and ground station communication stations using blockchains of a continuously growing list of records called blocks which are linked via hashes and secured using cryptography), comprising: 
at least one satellite (figures 8 and 9, paragraph 0015, CubeSat devices configured with processing systems, storage systems and communication systems operating according to provisioned hardware or software elements or associated with a particular set of application deployed to the associated satellites),
a communications infrastructure in communication with the one satellite (figures 8 and 9, paragraphs 0052, 0057 and 0066-0068, satellite nodes 910-912 with communication links 960-965 as uplink and/or downlink elements to transfer scheduling information, captured sensor (image) data, processed sensor data or other data and information communication interface 801 communicate with one or more satellites in a satellite platform and communicate with a ground control system 170), 
sending stations in communication with the communications infrastructure (figures 6-9, paragraphs 0052, 0057 and 0068, satellite 920 in communication with other satellites 912 and ground control stations 170),
listening stations in communication with the communications infrastructure (figure 6 and 9, paragraphs 0052, 0057 and 0068, information placed in block chains is communicated to one or more satellites for storage and/or retreived from a selected satellite and communicated to a ground control system),
wherein a sending station of the plurality of sending stations assembles a block comprising of at least one transaction and a digest of all previous blocks and assembles a representation of the block, said sending station sends the representation of said block to said one satellite,  said one satellite modifies said representation by an indication of an identity of said one satellite to form a modified representation and sends said modified representation to at least one listening station through the communications infrastructure (figures 5, 6 and 9, paragraphs 0050- 0052, each satellite maintains  ledger data from one or more ground systems corresponding to monetary transactions or other information, identify a new block is required to be generated for the block chain, determine a hash 613 is required to be generated for the next block and includes a nonce within data 620; a new entry for the ledger is signed by the generating satellite or ground system),
Coleman teaches uplink/ downlink communications between the satellite nodes 910-912 and one or more ground stations 170 are used to transfer transaction and other information, but does not specifically teach the plurality of listening stations through the communications infrastructure engage in a protocol stored in each of the plurality of listening stations to ensure that said modified representation contains the indication of the satellite's identity, and said modified representation of said block and said block are in agreement. 
Since Coleman teaches each of the satellites and their corresponding nodes are responsible for performing verification of blocks and generating blocks from data ledgers, see paragraph 0065, it would have been obvious to one or ordinary skill in the art before the effective filing date  of the instant application, the requested data object by the ground station of Coleman 
Emplys the same means as the satellites for verification of the data in the blockchain.

As to claim 2 with respect to claim 1, Coleman teaches wherein the indication of the identify of said one satellite includes the digital signature of said satellite (paragraphs 0052 and 0068, a new entry for the ledger with respect to information is signed by the satellite or ground system generating the data).

As to claim 3 with respect to claim 1, Coleman teaches the satellite digitally signs the representation of the block the satellite sends to the at least one listening station (paragraphs 0052 and 0068, a new entry for the ledger with respect to information is signed by the satellite or ground system generating the data).

As to claims 5 and 24, Coleman teaches a system to ensure that there is only one superblock per epoch involving a plurality of satellites, a communications infrastructure, Sending Stations, and Listening Stations, where some Sending Stations and Listening Stations may share some resources (figures 5, 6 and 9, paragraph 0052 and 0068, satellite and ground station communication stations using blockchains of a continuously growing list of records called blocks which are linked via hashes and secured using cryptography), and wherein
at least one Sending Station sends at least one transaction to at least onc satellite (figures 6-9, paragraphs 0052, 0057 and 0068, ground control stations 170 send ledger entries and transaction information to CubeSat 910),
 said satellite $1 accumulates one or more transactions into a block b1 (paragraph 0052, a satellite maintains and enters ledger data corresponding to a list of records of transactions and information and generates blocks from data ledgers),
said satellite S1 signs and sends said block b1 to at least one Listening Station LI (figures 5-9, paragraphs 000063-0068, satellite with requested data object is sent per request in a downlink to a ground station),
said satellite  signs and sends a digest of said block b1 to at least one other satellite S82 (paragraph 0052-0057, a satellite maintains and enters ledger data corresponding to a list of records of transactions and information and generates blocks from data ledgers, the blockchain communicate to other satellites and requesting ground station).

As to claim 6 with respect to claim 5, Coleman teaches  said other satellite $2 accumulates information about blocks from a plurality of satellites in the system (paragraph 0065, multiple satellites operated as a storage pool used as a peer to peer network wheein each of the satellites maintains their own copy of the data wherein each of the satellites and their corresponding nodes are responsible for performing verifications of blocks and generating blocks from data ledgers).

Allowable Subject Matter
Claim 4 and 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/            Primary Examiner, Art Unit 2644